Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 2-19 are pending. Claim 1 has been canceled. Claims 2-10 have been withdrawn due to nonelected claims. Claims 11-19 have been examined.

Election/Restriction
Applicant’s election without traverse of Group II, claims 11-19 in the reply filed on 02/01/2022 is acknowledged.
Claims 2-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2022.

Priority
This application, Serial No. 16/137,106 (PGPub: US 20190027250A1) was filed on 09/20/2018, which claims benefit of U.S. Provisional Patent Application 62/566,623 filed 10/02/2017. 
This application is a continuation in part of US application 15/804,990 filed on 11/06/2017, which is a continuation in part of US application 15/295,398 filed on 10/17/2016 and claims benefit of U.S. Provisional Patent Application 62/419,382 filed 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/804,990, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Specifically, 15/804,990, fails to provide adequate support for claim 11 limitation “creating, by the server, a data structure based on the biologic information, wherein the data structure includes a plurality of data fields, and wherein each one of the plurality of data fields stores a different type of information related to the biologic information; and updating, by the server, the data structure with subsequent user information, diagnostic test result information, or biologic information”. Since claims 12-19 are dependent on claim 11, accordingly, claims 11-19 are not entitled to the benefit of the prior application.
This application repeats a substantial portion of prior Application No. 15/804,990, filed on 11/06/2017, and adds disclosure not presented in the prior application. Because et seq.

Information Disclosure Statement
Applicant's Information Disclosure Statement filed 01/03/2019, 03/26/2019, 12/10/2021 and 01/04/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-12 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US20160187263A1, Pub date: 6/30/2016), as evidenced by Harbut et al. (US20160306946A1, Pub date: 10/20/2016).
Regarding claim 11, the term “biologic information” is not defined by the claim and the specification does not provide the scope of the “biologic information”. For the Brown teaches throughout the publication a system and a method including an apparatus having a test medium with a machine-readable identifier, the medium enabled to accept an analyte for a test, a network-connected communication device having imaging capability, enabled to record contextual information, and executing coded instructions, a server having coupled to at least one data repository, and coded instructions executing on a processor (Abstract). 
In detail, Brown teaches a method, comprising: 
receiving, by a server from a mobile device, diagnostic test results and biologic information associated with a testing device (claim 13: applying by a user an analyte to a test medium in a test apparatus; initiating image capture by a network-connected communication device; transmitting a data structure to a network-connected server coupled to a data repository; Par. 4: The image capture device is commonly practiced with a smart phone; Par. 7: test results and biologic information is transmitted to a server).
creating, by the server, a data structure based on the biologic information, wherein the data structure includes a plurality of data fields, and wherein each one of the plurality of data fields stores a different type of information related to the biologic information (Par. 7: a data structure, including at least a resulting image, images or video stream, including one or more images of the test result, one or more images of the machine-readable identifier, contextual information captured at the time of the test and identify of the test subject providing the analyte, is transmitted on the network to the 
updating, by the server, the data structure with subsequent user information, diagnostic test result information, or biologic information (Fig. 2, Par. 53: Server 201 may update or make changes to the data in repository 210; Par. 10: stores the test result in the data repository associated with the user, the test result associated with the test subject and the contextual information).

Regarding claim 12, Brown teaches the method of Claim 11, wherein the testing device includes a plurality of immunoassay test strips (Par. 89: In one embodiment a test medium might be utilized for more than one test or test type. Multiple tests can be combined on one substrate providing convenience to the user with improved pattern detection).
Regarding claim 18, Brown teaches the method wherein the plurality of data fields of the data structure includes a testing device identifier field associated with the testing device (Par. 7: a test apparatus including a test medium having a machine-readable identifier) and a unique device identifier field identifying the mobile device (Par. 10: in one embodiment the system stores a user profile including at least identity and user device identification).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US20160187263A1), as applied to claim 11 above, in view of the Centers for Disease Control and Prevention (“Interim Guidelines for Pregnant Women During a Zika Virus Outbreak — United States, 2016” Morbidity and Mortality Weekly Report (MMWR), 65(2);30–33, posted online January 19, 2016, retrieved from https://www.cdc.gov/mmwr/volumes/65/wr/mm6502e1.htm on 8/5/2019, 6 pages total, hereafter, “CDC”), Wang et al. (US 7,090,802 B1), and Reed et al. (US20170059566A1).
Brown teaches the method of claim 12 as discussed in detail above. Brown teaches pregnancy testing (Brawn, Par. 46: Chromatography may be used for pregnancy tests). 
Brawn fails to specifically teach the method wherein a test line of one of the plurality of immunoassay test strips includes Zika virus antigen and a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG.
The CDC teaches that Zika virus is a mosquito-borne flavivirus that causes disease in humans (page 1). Although severe disease requiring hospitalization is uncommon, pregnant women can be infected with Zika virus in any trimester (pages 1-2) and studies are currently underway to investigate the association of Zika virus infection and microcephaly (page 2). Testing for Zika virus infection is indicated for pregnant women with a history of travel to an area with Zika virus infection who have symptoms (pages 1-2). Zika virus testing may involve testing maternal serum samples for IgM antibody reactive with Zika virus (page 2). The CDC further recommends supportive treatment for Zika virus disease, as well as monitoring of pregnant women with serial ultrasounds (page 3).
Wang et al. teach a multi-test strip device (Figure 12) which can be used for testing a sample for a plurality of hormones, including hCG which can be used to determine pregnancy (col. 1, lines 15-21; col. 2, lines 12-14; col. 8, lines 58-63; col. 9, lines 10-12; col. 10, lines 11-18; col. 11, lines 6-20). To detect the hormones, an antigen-specific antibody capable of interacting with each hormone is included on a 
Reed et al. teach an immunoassay test strip device for detection of infectious agents including Zika virus [0102], [0082]. Reed et al. teach how the infectious agents may be detected by providing mobilizable anti-IgM or IgG antibody in the label zone ([0013] and [0015]) together with antigens capable of binding with antibodies directed against the infectious agent which are positioned in a test line ([0006], [0014], [0016], [0074]-[0075], [0078]). As above, Reed et al. contemplate that the infectious agent may be Zika virus [0102].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to adapt the methods of Brown, so as to include a test line having an antibody that binds to hCG as well as another test line having Zika virus antigen in order to test a subject simultaneously and quickly for both pregnancy and Zika virus infection, due to the recognized concern before the effective filing date of the claimed invention regarding the association between Zika virus infection in pregnant subjects with fetal microcephaly (as taught by the CDC).
More particularly, it would have been obvious to one of ordinary skill in the art to include an antibody suitable for binding with hCG in a test line of one of the plurality of immunoassay test strips in the prior art test strip device in order to confirm pregnancy in a subject as taught by Wang. For example, since Zika virus was known to infect at any trimester of pregnancy, it would have been obvious to test for pregnancy in subjects with possible exposure to Zika who may be pregnant so that they could receive appropriate treatment and/or counseling.

One skilled in the art would have had a reasonable expectation of success to make the combination because Wang indicates that it is possible to detect hCG using an antibody specific therefor in a test strip format, similarly Reed et al. indicate that Zika virus can be detected by an immunoassay test strip device, which also describes the devices of Brown.
In summary, due to the suspected connection between Zika virus infection of pregnant subjects with fetal microcephaly, it would have been obvious to adapt the methods of Brown, so as to simultaneously and quickly test for both pregnancy (via hCG) and for Zika virus infection (via antigen capture of anti-Zika antibodies). One .

Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US20160187263A1), as applied to claim 11 above, in view of Morrow et al. (US20130330831A1, Pub date: 12/12/2013) and Ozcan et al. (US20130203043A1, Pub date: 08/08/2013).
Regarding claim 14, Brown teaches the method of claim 12 as discussed in detail above. Brown also teaches that remote testing and result determinations are made locally by the user from information processed on the phone (Par. 4) and in one embodiment the local application has recorded the test result and the server application confirms or validates the result (Par. 73). 
Brown further teaches the method wherein the mobile device includes a camera (Par. 42: smart phone camera), a viewing screen (Par. 10: test result to the network-connected communication device to be displayed to the user; Fig. 1, note 114: smart phone with a screen), and a software application stored thereon (Par. 28: smartphone 114 executes a software application), and the method further comprising: 
initiating operation of the camera of the mobile device (Par. 7: initiates at least one image capture by the network-connected communication device); 
capturing, by the mobile device, an image of the testing device (Par. 10: captured images); 

Brown fails to specifically teach the method comprising the following steps:
presenting on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device;
detecting, by the mobile device, when an alignment of the alignment graphic and the alignment target has taken place; 
processing, by the mobile device, the image to determine pixel count and line intensity of a test line of each of the plurality of immunoassay test strips; and
comparing, by the mobile device, one or more results of processing the image to a control for each test line of each of the plurality of immunoassay test strips;
Morrow teaches throughout the publication a system for testing for environmental contaminants using strip tests, obtaining and uploading images of strip tests into a processor, associating a test data set including location, time, and date of test with each image, determining a test result through computational analysis of each image, and storing and reporting test results and data sets (Abstract).
In detail, Morrow teaches the smart phone application will assist the user when taking a photograph with an active template or other digital alignment tool that corresponds to features on the back card or test strip. The user moves the phone into position 24, such that the graphic elements on the Back Card align with the Active Template. Alignment with the Active Template 26 assures the test results 28 are accurate (Par. 23, Fig. 2, claim 7).
Ozcan teaches throughout the publication a portable rapid diagnostic test (RDT) reader system includes a mobile phone having a camera and one or more processors contained within the mobile phone and a modular housing configured to mount to the mobile phone (Abstract). 
In detail, Ozcan teaches that these raw images obtained in operation 500 are then subject to pixel matrix generation in operation 510 wherein the image is then converted from 3 channel YUV420 scale to grayscale as seen in operation 520, In the next operation 540, the region(s) of interest are then extracted from the test strip 14. (Par. 58, Fig. 6); once the control and test regions are isolated and extracted, a quantitative determination is made of the RDT test evaluation to determine whether the test is valid or invalid as seen in operation 570. This is made be evaluating the extracted image region corresponding to the control region and comparing or thresholding this region to determine whether the RDT 10 is valid or invalid. Similarly, the extracted image regions corresponding to the test lines or test bands are compared or thresholded to determine whether the particular sample tested was positive or negative (Par. 59, Fig. 5 and 6).  Ozcan further teaches that the average column pixel intensity per row is obtained (Par. 60 and 61).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Brown, wherein a smart phone is used to capture images, to incorporate an active alignment graphic tool on the smart phone screen to align the alignment graphic tool and the target when taking photographs, as taught by Morrow. Doing so would assure the accuracy of the images taken by smart phone as taught by Morrow (Par. 23).
prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Brown in view of Morrow, wherein the captured images of a plurality of immunoassay test strips are being processed and a test result is determined locally by a smart phone, to incorporate the steps of processing the image to determine pixel count and line intensity of each test line and comparing one or more results of processing the image to a control for each test line, as taught by Ozcan, to arrive at the claimed invention. Doing so would better handle detection noise and spatial non-uniformities on the RDT as taught by Ozcan (Ozcan, Par. 62).
One of skill in the art would have a reasonable expectation of success in combining Brown with Morrow because both are directed to a method of using smart phone camera to capture images of test strips. One of skill in the art would also have a reasonable expectation of success in combining Brown in view of Morrow with Ozcan because they are all directed to analyzing the captured image to determine the test results.
Regarding claims 16-17, Brown in view of Morrow and Ozcan teaches the method wherein the test results include a quantitative result (Ozcan, Par. 59: once the control and test regions are isolated and extracted, a quantitative determination is made of the RDT test; “quantitative result” is also reading on "reaction rating" when this terminology is given its broadest reasonable interpretation. It would be obvious to include a quantitative result because Ozcan teaches using quantitative results to determine whether the particular sample tested was positive or negative (Ozcan, Par. 59).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US20160187263A1), as applied to claim 11 above, in view of Morrow et al. (US20130330831A1) and Ozcan et al. (US20130203043A1), as applied to claims 11, 12 and 14 above, in further view of Van Roosmalen et al. (WO 2016/079219).
Regarding claim15,  Brown in view of Morrow and Ozcan teaches the method of claim 14 as discussed in detail above, which teaches a method wherein the test band is compared with a control band and the test bands are compared or thresholded to determine whether the particular sample tested was positive or negative (Ozcan, Par. 59).
However, Brown in view of Morrow and Ozcan does not specify teach the method of Claim 14, wherein the control is a dataset from previously conducted tests stored on a database and accessed by the software application.
Van Roosmalen et al. teaches biomarker testing in which normalized control values are used as a point of comparison (page 5, lines 19-21; page 36, lines 25-31). Furthermore, the reference teaches that the normal control level can be a database of determinant patterns from previously tested subjects (page 79, lines 12-19; and page 78, lines 14-24; and page 44, line 31 to page 45, line 9).
It would have been prima facie obvious to apply the known technique of Van Roosmalen et al. of using a control value that is obtained from previously tested subjects, stored in a database in order to achieve the same purpose, namely to provide a point of comparison against which test results may be compared in order to interpret the significance of the test results, into the method of Brown in view of Morrow and 
One of skill in the art would have a reasonable expectation of success in combining Brown in view of Morrow and Ozcan with Van Roosmalen et al. because both are directed to a method of determining a test resulting by comparing the test lines to a control wherein the method uses a server apparatus which contains a database as well as memory for storing information and data.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-16 of U.S. Patent No. 11107585 (Application No. 16137204, hereinafter ‘585) in view of Brown (U.S. 2016/0187263 A1), as evidenced by Harbut et al. (US20160306946A1).
Regarding claim 11, ‘585 teaches a method, comprising: 
receiving, by a server from a mobile device, diagnostic test results and biologic information associated with a testing device (claim 10: receiving by a server disposed on a network, from a mobile device, diagnostic test results and user information associated with a testing device).
creating, by the server, a data structure based on the biologic information, wherein the data structure includes a plurality of data fields, and wherein each one of the plurality of data fields stores a different type of information related to the biologic information (claim 10: populating, by the server, a database with user medical supply inventory information including information associated with the identified at least one medical product. It is known in the art that a data structure or database may be organized in any suitable manner, for example, as data tables or lookup tables. Each record may be a single file, a series of files, a linked series of data fields or any other data structure, as evidenced by Harbut et al. (Harbut, Par. 56).
‘585 fails to specifically teach the method comprising updating, by the server, the data structure with subsequent user information, diagnostic test result information, or biologic information.
Brown teaches throughout the publication a system and a method including an apparatus having a test medium with a machine-readable identifier, the medium enabled to accept an analyte for a test, a network-connected communication device having imaging capability, enabled to record contextual information, and executing 
Brown also teaches a method comprising updating, by the server, the data structure with subsequent user information, diagnostic test result information, or biologic information (Fig. 2, Par. 53: Server 201 may update or make changes to the data in repository 210; Par. 10: stores the test result in the data repository associated with the user, the test result associated with the test subject and the contextual information).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of ‘585, to including a step of updating the data structure, as taught by Brown, to arrive at the claimed invention. Doing so would make it more convenient to update a patient records such as the user identification, the test results, and the response action suggested to the user by the system as taught by Brown (Brown, Par. 76).
One of skill in the art would have a reasonable expectation of success in combining ‘585 with Brown because both are directed to a method of using a database on a server to store test results and patient information.

Regarding claim 12, ‘585 in view of Brown teaches the method wherein the testing device includes a plurality of immunoassay test strips (‘585, claim 11).
Regarding claim 13, ‘585 in view of Brown teaches the method wherein a test line of one of the plurality of immunoassay test strips includes Zika virus antigen and a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG (‘585, claim 12).

initiating operation of the camera of the mobile device (‘585, claim 13); 
presenting on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device (‘585, claim 13); 
detecting, by the mobile device, when an alignment of the alignment graphic and the alignment target has taken place (‘585, claim 13); 
capturing, by the mobile device, an image of the testing device (‘585, claim 13); 
processing, by the mobile device, the image to determine pixel count and line intensity of a test line of each of the plurality of immunoassay test strips (‘585, claim 13); 
comparing, by the mobile device, one or more results of processing the image to a control for each test line of each of the plurality of immunoassay test strips (‘585, claim 13); and
presenting test results on the viewing screen of the mobile device (‘585, claim 13).
Regarding claim 15, ‘585 in view of Brown teaches the method wherein the control is a dataset from previously conducted tests stored on a database and accessed by the software application (‘585, claim 14).
Regarding claim 16, ‘585 in view of Brown teaches the method wherein the test results include a quantitative result (‘585, claim 15).
Regarding claim 17, ‘585 in view of Brown teaches the method wherein the quantitative result includes a reaction rating (‘585, claim 16).

Regarding claim 19, ‘585 in view of Brown teaches the method wherein the plurality of data fields of the data structure further include at least one of test subject field (Brown, Par. 7), an email field (Brown, Par. 48: system responses may be emails), a timestamp field (Brown, Par. 8: time a test commences), a test results evaluation field (Brown, Par. 7), a physician notification field (Brown, Par. 70), or a healthcare provider field (Brown, Par. 10: identities and contact information for one or more caregivers). It would be obvious to includes at least one of the above data fields because Brown teaches various information related to the test can be stored in the data structure (Brown, Par. 12).

The following are provisional nonstatutory double patenting rejections.

Claims 11-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 15-20 of copending Application No. 17/408,698 in view of Brown (U.S. 2016/0187263 A1), as evidenced by Harbut et al. (US20160306946A1).
Regarding claim 11, 17/408,698 teaches a method, comprising: 
receiving, by a server from a mobile device, diagnostic test results and biologic information associated with a testing device (claim 11: receiving by a server disposed on a network, from a mobile device, diagnostic test results and user information associated with a testing device).
creating, by the server, a data structure based on the biologic information, wherein the data structure includes a plurality of data fields, and wherein each one of the plurality of data fields stores a different type of information related to the biologic information (claim 11: populating, by the server, a database with user medical supply inventory information including information associated with the identified at least one medical product. It is known in the art that a data structure or database may be organized in any suitable manner, for example, as data tables or lookup tables. Each record may be a single file, a series of files, a linked series of data fields or any other data structure, as evidenced by Harbut et al.).
17/408,698 fails to specifically teach the method comprising updating, by the server, the data structure with subsequent user information, diagnostic test result information, or biologic information.
Brown teaches throughout the publication a system and a method including an apparatus having a test medium with a machine-readable identifier, the medium enabled to accept an analyte for a test, a network-connected communication device having imaging capability, enabled to record contextual information, and executing coded instructions, a server having coupled to at least one data repository, and coded instructions executing on a processor (Abstract). 
Brown also teaches a method comprising updating, by the server, the data structure with subsequent user information, diagnostic test result information, or biologic information (Fig. 2, Par. 53: Server 201 may update or make changes to the data in repository 210; Par. 10: stores the test result in the data repository associated with the user, the test result associated with the test subject and the contextual information).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of 17/408,698, to including a step of updating the data structure, as taught by Brown, to arrive at the claimed invention. Doing so would make it more convenient to update a patient records such as the user identification, the test results, and the response action suggested to the user by the system as taught by Brown (Brown, Par. 76).
One of skill in the art would have a reasonable expectation of success in combining 17/408,698 with Brown because both are directed to a method of using a database on a server to store test results and patient information.
Regarding claim 12, 17/408,698 in view of Brown teaches the method wherein the testing device includes a plurality of immunoassay test strips (17/408,698, claim 15).

Regarding claim 14, 17/408,698 in view of Brown teaches the method wherein the mobile device includes a camera, a viewing screen, and a software application stored thereon (17/408,698, claim 17), and the method further comprising: 
initiating operation of the camera of the mobile device (17/408,698, claim 17);
presenting on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device (17/408,698, claim 17); 
detecting, by the mobile device, when an alignment of the alignment graphic and the alignment target has taken place (17/408,698, claim 17); 
capturing, by the mobile device, an image of the testing device (17/408,698, claim 17); 
processing, by the mobile device, the image to determine pixel count and line intensity of a test line of each of the plurality of immunoassay test strips (17/408,698, claim 17); 
comparing, by the mobile device, one or more results of processing the image to a control for each test line of each of the plurality of immunoassay test strips (17/408,698, claim 17); and
presenting test results on the viewing screen of the mobile device (17/408,698, claim 17).

Regarding claim 16, 17/408,698 in view of Brown teaches the method wherein the test results include a quantitative result (17/408,698, claim 19).
Regarding claim 17, 17/408,698 in view of Brown teaches the method wherein the quantitative result includes a reaction rating (17/408,698, claim 20).
Regarding claim 18, 17/408,698 in view of Brown teaches the method wherein the plurality of data fields of the data structure include a testing device identifier field associated with the testing device (Brown, Par. 7: a test apparatus including a test medium having a machine-readable identifier) and a unique device identifier field identifying the mobile device (Brown, Par. 10: in one embodiment the system stores a user profile including at least identity and user device identification). It would be obvious to include a testing device identifier field and a unique device identifier field because Brown teaches using a machine-readable identification chip for identification of the apparatus and test or tests that for which the device is designed (Brown, Par. 30) and also identify the user device (Brown, Par. 10).
Regarding claim 19, 17/408,698 in view of Brown teaches the method wherein the plurality of data fields of the data structure further include at least one of test subject field (Brown, Par. 7), an email field (Brown, Par. 48: system responses may be emails), a timestamp field (Brown, Par. 8: time a test commences), a test results evaluation field (Brown, Par. 7), a physician notification field (Brown, Par. 70), or a healthcare provider field (Brown, Par. 10: identities and contact information for one or more caregivers). It 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        
/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        March 12, 2022